          Case 1:20-cv-05878-CM Document 74 Filed 09/02/20 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
____________________________________________
J.T., Individually and On Behalf of D.T.,          )
K.M., Individually and On Behalf of M.M. and S.M., )
J.J., Individually and On Behalf of Z.J.,          )
C.N., Individually and On Behalf of V.N.,          )
and                                                )
All Others Similarly Situated,                     )
                                                   )
                Plaintiffs,                        )
                                                   )        CASE NO.: 1:20-cv-05878-CM
v.                                                 )
                                                   )
BILL de BLASIO, in his official capacity as the    )        Oral Argument Requested
Mayor of New York City, et al.                     )
                                                   )
                Defendants.                        )
____________________________________________)

                            NOTICE OF MOTION TO DISMISS

       PLEASE TAKE NOTICE that County School Board of York County Virginia, by special

appearance through its counsel, Bond, Schoeneck & King, PLLC and Sands Anderson P.C.,

pursuant to its Memorandum of Law in Supporting Defendant County School Board of York

County, Virginia’s Motion to Dismiss for Lack of Personal Jurisdiction, dated September 2, 2020,

and the Affidavit of Victor D. Shandor dated August 31, 2020, will move this Court before the

Honorable Colleen McMahon at the Daniel Patrick Moynihan United States Courthouse, 500 Pearl

Street, New York, New York 10007, for an order pursuant to Federal Rule of Civil Procedure

12(b) dismissing the complaint and granting such other and further relief as the Court deems just

and proper.

       PLEASE TAKE FURTHER NOTICE Individual Rule V.(F) provides 14 days for the

submission of an opposition and 5 days thereafter for the service of reply papers.




                                                                                         3599986.1
         Case 1:20-cv-05878-CM Document 74 Filed 09/02/20 Page 2 of 2




Dated: September 2, 2020                  BOND, SCHOENECK & KING, PLLC


                                          By:          /s/ Curtis A. Johnson
                                                 Curtis A. Johnson
                                          Attorneys for County School Board of York
                                          County Virginia
                                          350 Linden Oaks, Third Floor
                                          Rochester, New York 14625-2825
                                          Telephone: (585) 362-4700
                                          cjohnson@bsk.com

                                          David W. Hearn, Esq. (pending pro hac vice
                                          admission)
                                          Jason H. Ballum, Esq. (pending pro hac vice
                                          admission)
                                          SANDS ANDERSON, P.C.
                                          Attorneys for County School Board of York
                                          County Virginia
                                          1111 East Main Street, Suite 2400
                                          P.O. Box 1998
                                          Richmond, VA 23218-1998
                                          dhearn@sandsanderson.com
                                          jballum@sandsanderson.com




                                      2                                      3599986.1
